FILE COPY




                                      COURT OF APPEALS
                                        SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                         CLERK
 BONNIE SUDDERTH                        TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                             401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
  LEE GABRIEL                                                                          LISA M. WEST
  ELIZABETH KERR                                  TEL: (817) 884-1900
  MARK T. PITTMAN                                                                     GENERAL COUNSEL
  J. WADE BIRDWELL                               FAX: (817) 884-1932                   CLARISSA HODGES
  DABNEY BASSEL
  DANA WOMACK                                   www.txcourts.gov/2ndcoa



                                                May 30, 2019

    Hon. David L. Evans                                     James (Jim) H. Horton
    Regional Presiding Judge                                James H. Horton Law Firm, P.C.
    Tom Vandergriff Civil Courts Building                   1513 N. Locust St.
    100 N. Calhoun, 4th Floor                               Denton, TX 76201-3041
    Fort Worth, TX 76196                                    * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *
                                                            Hon. Kimberly C. McCary
    Catherine Luft                                          Judge, County Court at Law No. 1
    Assistant Criminal District Attorney                    210 S. Woodrow Ln.
    1450 East McKinney, Ste. 3100                           Denton, TX 76205
    Denton, TX 76209                                         * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *
                                                             Juvenile Court Clerk, Denton County
   C. L.                                                     Charlie J. Cole Bldg.
                                                             210 South Woodrow Lane
                                                             Denton, TX 76205-6304
                                                            * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:       02-19-00050-CV
                                                    02-19-00051-CV
                                                    02-19-00052-CV
                                                    02-19-00053-CV
                                                    02-19-00054-CV
                                                    02-19-00055-CV
                                                    02-19-00056-CV
                     Trial Court Case Number:       JV-2018-00424
                                                    JV-2018-00536
                                                    JV-2018-00692
                                                    JV-2018-00693
                                                    JV-2018-00694
                                                    JV-2018-00706
                                                    JV-2018-00712
                                                                      FILE COPY

02-19-00050-CV
May 30, 2019
Page 2


Style:     In the Matter of S.L.

       Today the Second Court of Appeals issued an opinion and judgment in the
above-referenced cause. Copies of the opinion and judgment are attached and can
also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                          Respectfully yours,

                                          DEBRA SPISAK, CLERK